DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 24 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection) 
Claims 1, 4, 12-19, 21-22, 25-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2005/0215561) in view of Liu et al. (WO 02/076211). The rejection is withdrawn in regards to claims 1, 4, 12-15 and 31-46. Claim 48  is cancelled. 
Ghosh et al. disclose tablets comprising a combination of cellulose polymers. The films deliver active agents to the oral cavity. The cellulose polymers include hydroxypropyl methylcellulose (Methocel®) with different viscosities (paragraph 0047). The compositions are used to treat nicotine addiction (paragraph 0029).  An example comprises 2% Methocel K100LV (100 mPa.s) and 0.50% Methocel K4M (4,000 mPa.s) (Example 4).  In some embodiments, the dosage forms of the present invention are in the form of tablets. In one aspect, the tablets are film coated (paragraph 0017).  Examples of tablets are co-compressed tablets, e.g., "tablet-in-tablet" and matrix tablets. The co-compressed tablet can include a core and-an-outer compressed coat. Either or both of the core and the outer compressed coat can contain active compound and/or one or more release rate controlling polymers. In some embodiments, the dosage form is a co-compressed tablet wherein both the core and the outer compressed coat contain active compound, and at least one release rate controlling polymer, one of which is preferably a hydroxypropyl methyl cellulose (paragraph 0074 and 0075). The coating and the core encompass extragranular and intragranular. The polymer may also be granulated with the active and then the granules are added to additional excipients. 
Ghosh et al. differ from the instant claims insofar as it does not specifically disclose a lozenge or nicotine but does disclose treating nicotine addiction.
Liu et al. disclose nicotine containing dosage forms. A nicotine active is used and the nicotine active is used in an effective amount to reduce nicotine cravings (page 2, lines 20-25). The nicotine active include nicotine polacrilex (page 5, lines 5-10). The active comprises 0.5 mg to about 5 mg of nicotine per unit dosage form (page 5, lines 23-30. One or more buffer materials are especially desirable to facilitate transmucosal absorption of nicotine actives such as nicotine and nicotine derivatives. The buffer provides an alkaline mouth saliva pH that tends to enhance transmucosal absorption of such nicotine actives. Suitable buffer materials include inorganic or organic bases which have the capability to provide a mouth saliva pH of from above 7.0 to about 12.0. Suitable buffer materials include sodium carbonate, sodium bicarbonate, sodium phosphate dibasic, sodium phosphate tribasic, potassium phosphate dibasic and potassium phosphate tribasic. (page 6, lines 3-12). The compositions may be formulated into multiple layers. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added nicotine polacrilex in the polymer systems of Ghosh et al. and formulated a lozenge motivated by the desire to use a nicotine active suitable for treating nicotine addiction.   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a buffering agent such as sodium bicarbonate or dipotassium phosphate to the formulations of Ghosh et al. motivated by the desire to facilitate transmucosal absorption of nicotine actives such as nicotine and nicotine derivatives.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added the two-phase system to the composition of Ghosh et al. motivated by the desire to add a sustained release component to the films to provide not only rapid release but also release over a longer period of time to reduce craving when nicotine is used as the active. 
 In regard to the recited properties and dissolution profile, the compositions of Ghosh et al. in view of Liu et al. comprise hydroxypropylmethyl cellulose, one low viscosity and one high viscosity, in the recited ratio along with a bicarbonate buffer. Therefore, one of ordinary skill in the art would reasonably conclude that the compositions would have the recited properties of the instant claims. 

Response to Arguments
The Examiner withdrawn the rejection in regards to claims 1, 4, 12-15 and 31-46. However, claim 16 and its dependent claims remain rejected. A lozenge remains in the mouth for an extended period of time. Therefore, although the term “lozenge” is not used, the compositions of Ghosh and Liu are encompassed by lozenge. It is further noted that the claims recite “about” 10 mg. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. “About” 10 would reasonably conclude 4 mg in the case of the nicotine salt. It is suggested that Applicant amend claims 24 to 25 to correct the dependency.  It is further noted that claim 43 uses NICORETTE original. However, the instant specification does not define with is in the formulation. It is possible that the formulation could change over time.   Therefore, the rejection is maintained.


Conclusion
Claims 16-19, 21-22 and 25-30 are rejected. 
Claims 1, 4, 12-15 and 31-46 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612